Citation Nr: 1604146	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of left knee strain with mediocollateral laxity and instability.

(The issues of service connection for a psychiatric disorder; increased ratings for bronchial asthma and thoracolumbar strain; and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) are addressed in separate decisions.)  


REPRESENTATION

Appellant represented by:	Joseph A. Venti, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue was remanded by the Board in December 2010 to obtain additional treatment records.  For the reasons set forth below, another remand is necessary.

During this appeal, the Veteran was previously represented by a Veterans Service Organization (VSO) and by an attorney in the same office as the attorney listed on the first page.  In the most recent VA Form 21-22a, "Appointment of Individual as Claimant's Representative" dated in August 2015, the Veteran appointed the attorney listed on the first page.  Consequently, the Veteran is currently represented by that attorney.

As noted on the first page, in addition to an increased rating for the left knee, the issues of service connection for a psychiatric disorder; increased ratings for bronchial asthma and the lumbar spine; and entitlement to a TDIU are also on appeal.  Since the undersigned took testimony as the issue of an increased rating for the left knee, such issue is being addressed in this remand.  As both the undersigned and an Acting Veterans Law Judge (AVLJ) in August 2015 took testimony as to the issues of increased ratings for bronchial asthma and entitlement to a TDIU, those issues are the subject of a panel decision as discussed further in that decision.  Lastly, as the AVLJ in August 2015 took testimony as to the issues of service connection for a psychiatric disorder and higher ratings for the lumbar spine, those issues are addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  Pursuant to the Board's remand, additional treatment records were obtained.  Also, in July 2013, the RO provided the Veteran with a VA examination for his left knee.  However, no supplemental statement of the case (SSOC) has been issued readjudicating this increased rating claim.  As the Board's directives included the issuance of an SSOC, the Board finds that a remand is necessary to ensure compliance with its previous remand.  Additionally, the July 2013 examiner opined that the Veteran's left knee alone would not impair work; no rationale was provided.  As the issue of entitlement to a TDIU is also on appeal, on remand, an addendum medical opinion from the July 2013 examiner should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Philadelphia VA Medical Center, and from Dr. A.H.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the July 2013 knee examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  After reviewing the record, the examiner should offer an opinion as to the impact of the Veteran's service-connected left knee disability on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




